37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard Dean MEARS, Plaintiff Appellant,v.UNITED STATES OF AMERICA (United States Department ofJustice, Bureau of Prisons), Defendant Appellee.
No. 93-6441.
United States Court of Appeals, Fourth Circuit.
Submitted January 13, 1994.Decided Oct. 12, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Wheeling.  Irene M. Keeley, District Judge.  (CA-92-73-W)
Richard Dean Mears, appellant Pro Se.
Helen Campbell Altmeyer, Office of the United States Attorney, Wheeling, W VA, for appellee.
N.D.W.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaints filed under the Federal Tort Claims Act, 28 U.S.C.A. Secs. 2671-2680 (West 1965 & Supp.1993).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mears v. United States, No. CA-92-73-W (N.D.W. Va.  Apr. 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED